Title: To Thomas Jefferson from John Rutledge, Jr., 6 May 1790
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr Sir
London May 6th.12 OClock at Night

As the Post will go off in the morning at 8 OClock for falmouth, I have but very little time for informing you of an unexpected event, which at this moment agitates the minds of people in this country, and which seems to make a war inevitable. On getting up this morning I received a Note from a friend of mine, who is a member of Parliament, telling me that three thousand seamen had been press’d the night before, that on tuesday afternoon there had sailed, from Portsmouth, six ships of war, and that at four OClock, the commons would receive a message from his majesty. The moment I received this intelligence I hurried down to the gallery of the house of Commons, which I found very much crowded, tho’ it was not then one OClock. The House was very full at four, and a little after Mr. Pitt appeared at the Bar of the House and delivered a message from the King, the anylisis of which was; that his Majesty had received information of two english vessels having been captured at Nootka sound, on the northwestern coast of America, by two Spanish Ships of war: that the cargo of the vessels had been seiz’d and their Crews sent prisoners to a Spanish  port. The taking of one of these Vessels had before been notified by the Spanish ambassador, who at the same time desired that measures might be taken for preventing british subjects frequenting those coasts, which had been previously occupied by the subjects of Spain. Complaints were also made of the fisheries carried on by british Subjects, in the seas adjoining to the spanish continent, as being contrary to the rights of the crown of Spain: In consequence of this communication, a demand was immediately made, by order of the english court, for adequate satisfaction, and for restitution. of the Ships, previous to any other discussion. By the Spanish answer it appears that these Vessels with their crews had been set at liberty by the viceroy of mexico, but this on the supposition that nothing but the ignorance of the rights of Spain had induced the people of other Nations to come to those coasts, for the purpose of making establishments for carrying on Trade &c. No satisfaction was made or offered, and a direct claim was asserted by the court of Spain, to the exclusive right of sovereignty and commerece in that part of the world; that his majesty had directed his minister at Madrid, to make a fresh representation on this subject and to claim such full and adequate satisfaction as the case requires; and that his majesty having also received information that considerable armaments are carrying on in Spain, has given orders to make such preparations as may put in his majestys power to act with vigour and effect in support of the honor of his crown: and his majesty recommends it to his commons, on whose zeal he has much reliance, to enable him to take such measures, and to make such augmentation of his forces as may be necessary for this Purpose. Mr. Pitt moved, and it was ordered, that the kings message should be taken into consideration tomorrow. Mr. Fox said many important observations had occured to him, which he should offer on the morrow; in the mean time he hoped there would be a common feeling in the house to support the honor of england &c.
As soon as the house rose I went amongst the members I was acquainted with, and afterwards dined in company with others, and in my life I do not remember to have been amongst such insolent bullies. They were all for war, talked much of Old England and the british Lion, laughed at the Idea of drubbing the Dons, began to calculate the millions of dollars they would be obliged to pay for having insulted the first power on Earth, and seemed uneasy lest the Spaniards should be alarmed at the british strength, ask pardon for what they have done and come immediately to terms. I regret exceedingly, my dear Sir, that the packet sails so soon,  that I cannot send you, by her, the resolutions of the house of commons on this Subject. The mail for falmouth went off at 9 OClock this Night and this letter will go by tomorrow mornings post which I am told will arrive before the packet sails. I have written it in very great haste as you will very easily perceive. I shall sail for America in the June Packet and in the interim I request you will receive my sincere assurances of those sentiments with which you always inspire those who have the good fortune to be so well acquainted with you, as is your friend & much obliged Servt.,

J. Rutledge J[unr.]

